 

Cage 1:20-cv-10238-AT Document 12 Filed 02/08/21 Page 1 of1
| 108-26 64th Avenue, Second Floor

USDC SDNY
DOCUMENT

Mars Khaimov Law, PLLC one FILED

DATE FILED: 2/8/2021

 

February 8, 2021

VIA ECF

Hon. Judge Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Paguada v. Guy's Snacks Corporation
Case No. 1:20-cv-10238

Dear Judge Torres,

The undersigned represents Plaintiff Dilenia Paguada (hereinafter “Plaintiff’) in the
above-referenced matter.

The initial conference for this matter is set for February 9, 2021. Defendant was served
on January 5, 2021 and has yet to appear. It is now February 8, 2021, and Plaintiff is in the process
of obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
Court for a Default Judgment in accordance with its Individual Rules.

Accordingly, the undersigned requests that the February 9th Conference be adjourned
sine die, and further requests that Plaintiff be granted an additional 30 days in which to obtain
the Certificate of Default and present the Court with an Order to Show Cause for Default

Judgment.

Thank you for your time and consideration of the above request.

GRANTED. The initial pretrial conference scheduled for
February 9, 2021, is ADJOURNED sine die. By March 9,
2021, Plaintiff shall move for default in accordance with
Attachment A to the Court's Individual Rules of Practices Mars Khaimov Law, PLLC
in Civil Cases.

[s/Mars Khaimov

Mars Khaimov, Esq., Principal

 

SO ORDERED.
Dated: February 8, 2021 C
New York, New York ANALISA TORRES

United States District Judge

 
